



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Cohen, 2013
    ONCA 163

DATE: 20130315

DOCKET: C54503

Goudge, Simmons and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Leslie Cohen

Appellant

Leslie Cohen, appearing in person

Robert Hubbard, for the respondent

Heard: March 15, 2013

On appeal from the conviction entered on October 3, 2011
    by Justice Carol Brewer of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

It is well established that hybrid offences are deemed indictable until
    the Crown elects otherwise. In this case the Crown elected to proceed by
    indictment. After being informed of his right to a jury trial, the appellant
    elected to be tried in the Ontario Court and pleaded guilty following a full
    guilty plea inquiry. The appellant has served his sentence. We see no basis on
    which to interfere with the convictions.

[2]

The appeal is dismissed.


